DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-17 are rejected under 35 U.S.C. 102(a)(2) as being described by Kim et al (US 2019/0180111). 
For claim 1, Kim et al teach an information processing apparatus comprising: 
a hardware processor (e.g. figure 1, processor 110); and 
a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the hardware processor (e.g. figure 1), the information processing apparatus functions as: 

a display control unit configured to cause a display device to display a plurality of detection images in which the tracking target is detected in an order of the detection times (e.g. figure 9, paragraph 155: “the processor 110 arranges the objects of interest in the order of the time appearing in the image stream…”);
wherein at least two detection images of the plurality of detection images  are grouped in accordance with the detection locations of the tracking target (e.g. paragraph: “the processor 110 arranges the objects of interest in the order of the time appearing in the image stream…and provides the objects in a separate image window) and the detection times of the tracking target (e.g. figure 9, paragraph 155: “the processor 110 arranges the objects of interest in the order of the time appearing in the image stream…”), and one detection image of the grouped images is displayed (e.g. paragraph 155: “…When the user selects object from the provided summarized images, the user may provide the summarized video for the selected object”, also see figure 7 when user select object 11, the summarized video of object 11 is shown in display 12). 
Claims 16-17 are rejected for the same reasons as discussed in claim 1 above. 
For claim 8, Kim et al teach the display control unit is further configured to cause the display device to display only a part of the detection images that are grouped (e.g. 
For claim 10, Kim et al teach the display control unit is further configured to change how to display the grouped images based on user instruction (e.g. paragraph 155: “…When the user selects object from the provided summarized images, the user may provide the summarized video for the selected object”, or figure 8A or also see figure 7 when user select object 11, the summarized video of object 11 is shown in display 12).
For claim 14, Kim et al teach when the instructions are executed by the hardware processor, the information processing apparatus functions as: a detection unit configured to generate the detection images by performing detection processing of the tracking target on a plurality of the images that are sequentially captured (e.g. paragraph 41, “…Then, the processor 110 tracks the valid object in all frames…”). 
For claim 15, Kim et al teach the image capturing unit is further configured to captured the images (e.g. CCTV). 
For claim 2, Kim et al teach the display control unit is further configured to determine whether or not to group at least two detection images acquired at successive detection times, in accordance with the detection locations of the tracking target (e.g. paragraphs 154-155, figure 9 shows images detected in different ROI are grouped in different window with the objects appearance time). 
For claim 3, Kim et al teach the display control unit is further configured to determine whether or not to group the at least two detection images, in accordance with different ROI are grouped in different window with the objects appearance time).
For claim 4, Kim et al teach wherein the display control unit is further configured to determine that the detection locations match, in a case where the at least detection images have been acquired based on images captured by image capturing units included in the same image capturing unit group (e.g. paragraphs 154-155, figure 9 shows images detected in different ROI are grouped in different window with the objects appearance time).
For claim 5, Kim et al teach the display control unit is further configured to determine whether or not to group the at least two detection images, in accordance with a difference between the detection times (e.g. figure 8A, “Time Interval”, paragraph 145, “start time” and “end time” or “Time setting 5 minutes”).
For claim 6, Kim et al teach the display control unit is further configured to determine whether or not to treat a detection images as a grouping target, in accordance with current time and the detection time of the tracking target e.g. paragraphs 154-155, figure 9 shows images detected in different ROI are grouped in different window with the objects appearance time. “appearance time” corresponds to both the claimed “current time and the detection time” because the claim do not require these times to be different).
For claim 7, Kim et al teach the display control unit is further configured to determine whether or not to treat the detection images as a grouping target, based on a result of the detection processing on an image captured later than the detection images different ROI are grouped in different window with different appearance time).
For claim 9, Kim et al teach the at least two detection images are displayed in a display style selected from display styles including: a collapsed style where only a part of the detection images that are grouped are displayed (e.g. paragraph 155: “…When the user selects object from the provided summarized images, the user may provide the summarized video for the selected object” or also figure 7 paragraph 137, when the user selects an object (11), video of object 11 is provided in 12) and an expanded style where all of the detection images  that are grouped are displayed (e.g. figure 9, all the object detected in the same ROI are displayed in one window), and the display control unit is further configured to switch the display styles ( user selects object from the provided summarized images, also figure 7 paragraph 137, when the user selects an object (11), video of object 11 is provided in 12). 
For claim 11, Kim et al teach wherein a display style is set individually for each of a plurality of detection images groups (e.g. figure 13, paragraph 172: “”…the processor 110 may collect only the objects that take the action, and provide the collected objects…”, figure 13 shows different action from different objects, for example the display style of “person who runs” is different from the display style of “Person who falls” as shown in figure 13). 
For claim 13, Kim et al teach the display control unit is further configured to cause the display device to display detection images which are grouped in a manner distinguishable from the detection images which are not grouped (e.g. figure 12 are objects that are not group and paragraph 172: “”…the processor 110 may collect only s that take the action, and provide the collected objects…”, figure 13 shows different action from different objects, for example the display style of “person who runs” is different from the display style of “Person who falls” as shown in figure 13).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484